NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0603-17T2

IN RE APPLICATION
FOR PERMIT TO CARRY
A HANDGUN OF
MICHAEL P. SIDERIO.
________________________

                 Submitted October 3, 2018 – Decided November 8, 2018

                 Before Judges Fuentes and Moynihan.

                 On appeal from Superior Court of New Jersey, Law
                 Division, Cape May County, Municipal Appeal No.
                 15-003.

                 Evan F. Nappen, attorney for appellant Michael P.
                 Siderio (Louis P. Nappen, on the brief).

                 Jeffrey H. Sutherland, Cape May County Prosecutor,
                 attorney for respondent State of New Jersey (Michelle
                 L. DeWeese, Chief Assistant Prosecutor, on the brief).

PER CURIAM

       Michael P. Siderio appeals from Judge John C. Porto's order, entered after

a plenary hearing, denying appellant's application for a permit to carry a

handgun as a retired municipal police officer. Appellant contends:
            THE COURT BELOW ERRED BY NOT FINDING
            THAT APPELLANT MEETS THE REQUIREMENTS
            FOR ISSUANCE OF A RETIRED LAW
            ENFORCEMENT           IDENTIFICATION CARD
            [UNDER THE PROVISIONS OF THE FEDERAL
            LAW ENFORCEMENT OFFICERS SAFETY ACT OF
            2004, 18 U.S.C. § 926C (LEOSA)].

            a. The Court below erred by finding that the granting of
            the identification card as a LEOSA "qualified officer"
            is limited to former full-time service.

            b. The Court below erred because, under the LEOSA
            section, a "qualified retired law enforcement officer"
            does not need to be "retired" but merely "separated"
            from service; and N.J.S.[A.] 2C:39-6[(l)] does not
            otherwise define "retired."

            c. The Court below erred in finding that appellant must
            provide a retired photographic identification from his
            former employer before being issued this card.

We scrutinized the record developed before the trial court and, mindful of

prevailing standards of review, we reject these arguments and affirm.

      After concluding the documentary evidence presented was more credible

than appellant's testimony, Judge Porto found appellant was appointed as a full-

time police officer with the City of Wildwood on December 7, 1981 and resigned

in good standing on May 3, 1991. 1 Appellant contends in his merits brief, and


1
  The judge viewed the evidence favorably for appellant. Civil service
documents supplied by appellant list later employment-start dates: December


                                                                        A-0603-17T2
                                       2
Judge Porto found from appellant's testimony, that when appellant "separat ed

from service in good standing in 1991, no mechanism exist[ed] by which he

could 'retire' with less than [twenty-five] years of service." In his merits brief

he also confirms his testimony that he "resigned for family reasons and because,

at that time, he did not want to touch his pension," which he later cashed out.

      Judge Porto reviewed N.J.S.A. 2C: 39-6(l) and concluded that, in order to

qualify for a permit to carry a firearm, appellant "must be a retired law

enforcement officer and not one who simply left the police force in good

standing." Relying on our decision in In re Wheeler, 433 N.J. Super. 560 (2013),

in perpending the references to LEOSA in N.J.S.A. 2C: 39-6(l), the judge also

held "satisfying the requirements of LEOSA does not entitle an applicant a

higher standing to . . . carry a permit under [N.J.S.A.] 2C:39-6(l)."

      We are bound to accept the trial judge's factual findings if they are

supported by substantial credible evidence. In re Return of Weapons to J.W.D.,

149 N.J. 108, 116 (1997). We exercise de novo review, however, over the

judge's legal determinations.     Manalapan Realty, LP v. Twp. Comm. of




17, 1981 and February 20, 1982. Appellant's letter of resignation is dated April
29, 1991.
                                                                          A-0603-17T2
                                        3
Manalapan, 140 N.J. 366, 378 (1995). We also review questions of statutory

interpretation de novo. Tumpson v. Farina, 218 N.J. 450, 467 (2014).

      N.J.S.A. 2C: 39-6(l) sets forth the qualifications for the issuance of special

permits to carry a handgun to a retired law enforcement officer:

            Nothing in [the Criminal Code provision criminalizing
            the unlawful possession of handguns] shall be
            construed to prevent a law enforcement officer who
            retired in good standing, including a retirement because
            of a disability[,] . . . who semi-annually qualifies in the
            use of the handgun he is permitted to carry in
            accordance with the requirements and procedures
            established by the Attorney General pursuant to
            subsection j. of this section and pays the actual costs
            associated with those semi-annual qualifications, who
            is 75 years of age or younger, and who was regularly
            employed as a full-time member of [various law
            enforcement agencies]; or is a qualified retired law
            enforcement officer, as used in the federal [LEOSA],
            domiciled in this State from carrying a handgun in the
            same manner as law enforcement officers exempted
            under paragraph (7) of subsection a. of this section
            under the conditions provided herein . . . .


      We are in full accord with Judge Porto's statutory interpretation. In

construing N.J.S.A. 2C: 39-6(l), he recognized the "overriding philosophy of the

Legislature and of the judiciary is to limit the use of guns" and our Supreme

Court's holding that "exemptions from gun statutes should be strictly construed

to better effectuate the policy of gun control." State v. Rovito, 99 N.J. 581, 586-


                                                                            A-0603-17T2
                                         4
87 (1985).    He correctly noted the Court's determination that carry-permit

requirements are "the most closely-regulated aspect of [this State's] gun-control

laws." In re Preis, 118 N.J. 564, 568 (1990). The judge also followed the Court's

mandate:

                    In construing any statute, we must give words
             "their ordinary meaning and significance," recognizing
             that generally the statutory language is "the best
             indicator of [the Legislature's] intent." DiProspero v.
             Penn, 183 N.J. 477, 492 (2005); see also N.J.S.A. 1:1-
             1 (stating that customarily "words and phrases shall be
             read and construed with their context, and shall . . . be
             given their generally accepted meaning").            Each
             statutory provision must be viewed not in isolation but
             "in relation to other constituent parts so that a sensible
             meaning may be given to the whole of the legislative
             scheme." Wilson ex rel. Manzano v. City of Jersey
             City, 209 N.J. 558, 572 (2012). We will not presume
             that the Legislature intended a result different from
             what is indicated by the plain language or add a
             qualification to a statute that the Legislature chose to
             omit. DiProspero, 183 N.J. at 493.

                    On the other hand, if a plain reading of the
             statutory language is ambiguous, suggesting "more than
             one plausible interpretation," or leads to an absurd
             result, then we may look to extrinsic evidence, such as
             legislative    history,    committee    reports,   and
             contemporaneous construction in search of the
             Legislature's intent. Id. at 492-93.

             [Tumpson, 218 N.J. at 467-68 (alterations in original).]




                                                                          A-0603-17T2
                                         5
      Judge Porto concluded, a plain reading of the statute requires first and

foremost that an applicant be a law enforcement officer who retired in good

standing. As we held in In re Wheeler:

            These special carry permits may be issued to retirees
            who either served in an enumerated law enforcement
            agency or served with an agency in another state and
            are "qualified retired law enforcement officer[s], as
            [that term is] used in the federal [(LEOSA)] domiciled
            in this State." N.J.S.A. 2C:39-6[(l)]; In re Casaleggio,
            420 N.J. Super. 121, 128-29 (App. Div. 2011).

            [433 N.J. Super. at 571 (first two bracketed alterations
            in original) (emphasis, third, and fourth bracketed
            alterations added).]

      In addition to the retirement prerequisite, N.J.S.A. 2C: 39-6(l) also

mandates the permittee: (1) semi-annually qualify in the use of the handgun and

pay the costs associated with those qualifications; (2) be age seventy-five years

or younger; (3) have had prior regular employment as a full-time member of the

listed law enforcement agencies or qualification as a retired law enforcement

officer, as used in LEOSA, domiciled in New Jersey. As we recognized in In re

Wheeler, the statute's LEOSA provision did not create a separate eligibility

classification. 433 N.J. Super. at 582-83. After reviewing the eight categories

related to "employment with state, interstate and local law enforcement

agencies," we observed,


                                                                         A-0603-17T2
                                       6
            [t]he two remaining categories of retirees eligible for
            special permits are those who were "full-time federal
            law enforcement officer[s]" and those domiciled in this
            State who are eligible as a retiree who is "a qualified
            retired law enforcement officer" within the meaning of
            that term as it was defined in LEOSA when adopted in
            2004.

            [Ibid. (quoting N.J.S.A. 2C: 39-6(l)).]

      The enumerated procedures for the issuance of a permit pursuant to

N.J.S.A. 2C:39-6(l) make clear that retirement is an essential requirement;

"retire" or some derivative thereof is mentioned eighteen times. N.J.S.A. 2C:39-

6(l)(1) to (7). The pertinent sections provide:

            (1) The retired law enforcement officer shall make
            application in writing to the Superintendent of State
            Police for approval to carry a handgun for one year. An
            application for annual renewal shall be submitted in the
            same manner.

            (2) Upon receipt of the written application of the retired
            law enforcement officer, the superintendent shall
            request a verification of service from the chief law
            enforcement officer of the organization in which the
            retired officer was last regularly employed as a full-
            time law enforcement officer prior to retiring. The
            verification of service shall include:

            (a) The name and address of the retired officer;

            (b) The date that the retired officer was hired and the
            date that the officer retired;

                  ....

                                                                         A-0603-17T2
                                        7
 (d) A statement that, to the reasonable knowledge of
the chief law enforcement officer, the retired officer is
not subject to any of the restrictions set forth in
subsection c. of N.J.S.2C:58-3; and
(e) A statement that the officer retired in good standing.

(3) If the superintendent approves a retired officer’s
application or reapplication to carry a handgun pursuant
to the provisions of this subsection, the superintendent
shall notify in writing the chief law enforcement officer
of the municipality wherein that retired officer resides.
In the event the retired officer resides in a municipality
which has no chief law enforcement officer or law
enforcement agency, the superintendent shall maintain
a record of the approval.

(4) The superintendent shall issue to an approved
retired officer an identification card permitting the
retired officer to carry a handgun pursuant to this
subsection. This identification card shall be valid for
one year from the date of issuance and shall be valid
throughout the State. The identification card shall not
be transferable to any other person. The identification
card shall be carried at all times on the person of the
retired officer while the retired officer is carrying a
handgun. The retired officer shall produce the
identification card for review on the demand of any law
enforcement officer or authority.

      ....

 (6) A judge of the Superior Court may revoke a retired
officer’s privilege to carry a handgun pursuant to this
subsection for good cause shown on the application of
any interested person.

[Ibid. (emphasis added).]


                                                             A-0603-17T2
                            8
      Appellant did not retire in good standing; he resigned. He is not entitled,

according to the stated terms of the statute, to a permit to carry. In light of the

plain meaning of the statute, we need not look to extrinsic evidence to glean the

Legislature's intent. See Tumpson, 218 N.J. at 467-68. If we had, we would

conduct the same analysis as did Judge Porto in his thorough and well-reasoned

oral opinion, relying on our holdings in In re Wheeler and In re Casaleggio, 420

N.J. Super. 121.

      The balance of appellant's arguments is without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0603-17T2
                                        9